Exhibit 10.28

 

LICENSE AND TRANSFER AGREEMENT

 

This License and Transfer Agreement is effective the 1st day of October 2003,
and is made by and between the Ion Group, L.C., a Utah limited liability company
(“Ion”) and MyACD Inc., a Utah corporation (“MyACD”).

 

RECITAL

 

A. On or about October 1, 2003, MyACD entered into the Cooperation and
Management Agreement with Buyers United, Inc. (“BUI”), and in connection
therewith (i) MyACD agreed to redeem all of the MyACD capital stock held by
James Andrew Judkins pursuant to the Redemption Agreement and Release, and (ii)
Michael L. Shelton, and David O. Peterson entered into the Purchase Option
Agreement with BUI pursuant to which BUI has the option of purchasing all of the
outstanding capital stock of MyACD. The Cooperation and Management Agreement,
Redemption and Release Agreement, and Purchase Option Agreement are collectively
referred to herein as the “BUI Agreements.” BUI agreed to enter into the BUI
Agreements so that, after exercise of the Purchase Option Agreement and payment
of all consideration there under for purchase of the capital stock of MyACD,
MyACD will be a subsidiary of BUI.

 

B. Ion is the holder of certain of the intellectual Property, and has granted a
nonexclusive license to rise the Intellectual Property to MyACD pursuant to that
certain Software Agreement between Ion and MyACD dated February 14, 2001. Each
of the members of Ion will benefit personally from the transactions contemplated
by the BUI Agreements, so that it is in the best interest of such members and
Ion to facilitate the consummation of such transactions. Consequently, Ion
desires to confirm in MyACD its rights in the Intellectual Property until either
termination of the BUI Agreements or consummation of the transactions
contemplated thereby.

 

AGREEMENT

 

Now, therefore, in consideration of the foregoing Recital and the terms and
conditions hereinafter set faith, the parties hereto agree as follows:

 

1. Effective October 1, 2003, Ion grants to MyACD an exclusive, perpetual,
worldwide and fully- paid license to use, modify, incorporate, and create
derivative works of the following “Software”:

 

Call Routing to agents based on agent capability and proficiency

Script building interface

Scripting language

Call prioritization algorithm

ACD Redundancy specification

Integrated ACD and TVR

Call recording mechanism

Database design and schema

Call Center Software pro-ramming methodologies



--------------------------------------------------------------------------------

(a) All of the following as they relate to the Software; copyrightable works
(published or unpublished) and the copyrights, copyright applications, pending
applications, registrations, supplemental registrations and recordings and all
rights thereon;

 

(b) All of the following as they relate to the Software. technologies, trade
secrets, designs, improvements, formulae, engineering concepts, practices,
specifications, recipes, schematics, or know-how, and all other proprietary
information or other technical or business information, whether or not a
trade-secret and whether or not reduced to writing; and

 

(c) All of the following as they relate to the Software: computer applications,
files, tools, utilities, software including without limitation source code,
binary executable code, object code, program architecture, flow diagrams, data
compilations, formula and algorithm flow charts and notes related thereto,
programs, including without limitation, all versions and releases thereof,
database schema and documentation, whether electronically or physically
maintained;

 

(collectively the “Intellectual Property”). Ion and MyACD covenant and agree
that neither party shall sell, transfer, license, or otherwise assign to any
other person any right to or interest in the Intellectual Property.

 

2. MyACD acknowledges that Ion has all right, title and interest to the
Intellectual Property. MyACD agrees that any modifications, enhancements, or
derivative works to the Intellectual Property, any products that incorporate any
portion of the Intellectual Properly or the ideas embodied by the Intellectual
Property, any documentation for the Intellectual Properly, and any other
materials related to the Intellectual Property made by or for MyACD
(collectively, “Work Product”) shall be a “work for hire” for Ion, as such term
is understood under U.S. copyright law. To the extent any Work Product is not in
a category which constitutes a “work for hire” (“Other Product”), MyACD hereby
assigns all light, title, and interest therein to Ion and shall execute (and if
the context requires, cause others to execute) any documents reasonably
necessary to assign and secure all right, title and interest in such Work
Product to Ton, including without limitation any underlying copyright,
trademark, trade secret and patent rights. MyACD obtains no rights to the
Software, either by implication or estoppel, other than as provided expressly
herein, MyACD shall voluntarily deliver to ton all Work Product and all Other
Product to Ion every three calendar months.

 

3. Effective October 1, 2003, Ion grants to MyACD a non-exclusive, perpetual,
world-wide and fully- paid license in and to U.S. Patent No. 6,603,864, A System
and Method for Evaluating Agents in Call Center, and U.S. Patent No. 6,587,556,
Skills Based Routing Method and System For Call Center (collectively the
“Patents”). Ion and MyACD covenant and agree that neither shall sell, transfer,
license, or otherwise assign to any other person any right to or interest in the
Patents.

 

4. Effective October 1, 2003, Ion transfers and assigns to MyACD all of its
right, title and interest in and to the trademark “MyACD” to the extent of any
common law or statutory trademark rights Yon may have therein.

 

5. Ion and MyACD covenant rind agree that neither will disclose to any other
person, tiny information in written, graphic, machine-readable, or other
tangible form, or any

 

2



--------------------------------------------------------------------------------

information orally or electronically, of or pertaining to the Intellectual
Property or the Patents. Since unauthorized transfer or disclosure of any
information on the Intellectual Property or Patents will substantially diminish
its value and injure the other party in ways that cannot be remedied fully by
money damages, either parties breach or threatened breach of this Section 5 will
entitle the other party to equitable relief (including orders for specific
performance and injunctions), as well as monetary damages.

 

6. Neither this Agreement nor any right or obligation hereunder may be assigned
or otherwise transferred by either party with the written consent of the other
party.

 

7. Should any provision of this Agreement be determined to be unenforceable or
prohibited by any applicable law, such provision shall be ineffective to the
extent, and only to the extent, of such unenforceability or prohibition without
invalidating the balance of such provision or any other provision of this
Agreement, and any such unenforceability or prohibition in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent any provision of this Agreement is unenforceable or
prohibited under applicable law: (a) in order not to frustrate the intent of the
parties, this Agreement shall be considered amended to the least degree possible
in order to make this Agreement effective; and (b) the parties shall negotiate
in good faith concerning an amendment to this Agreement that will achieve, to
the extent possible consistent with applicable law, the intended effect of the
invalid or unenforceable provision.

 

8. On the date the Shelton Note and Peterson Note (as those terms arc defined in
the Purchase Option Agreement) are paid in full, and in consideration of the
benefits to be derived by its members under the BUI Agreements, Ion shall
transfer, convey, and assign to MyACD all of its right, title, and interest in
and to the Intellectual Property.

 

9. This Agreement and all licenses, restrictions, and assignments contained
herein shall automatically terminate upon (i) the date the Cooperation and
Management Agreement is terminated, (ii) the date BUI fails to exercise its
option to purchase the MyACD capital stock in accordance with the Purchase
Option Agreement; (iii) the date an Event of Default (as that term is defined in
Section 2 of the Shelton Note attached as Exhibit A to the Purchase Option
Agreement) occurs under the Shelton Note; (iv) the date an Event of Default (as
that term is defined in Section 2 of the Peterson Note attached as Exhibit D to
the Purchase Option Agreement) occurs tinder the Peterson Note; (v) a failure by
MyACD to observe or perform any provision contained in (his License and Transfer
Agreement if not cured within thirty (30) days after written notice thereof has
been given to MyACD by Ion; or (vi) MyACD shall commence a voluntary case or
becomes subject to an involuntary case or other proceeding seeking: liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in affect, or the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property; consents to any such
relief or to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it; becomes subject to an
order for relief under the bankruptcy laws as now or hereafter in effect; makes
a general assignment for the benefit of creditors; or shall take any corporate
action to authorize any of the foregoing.

 

3



--------------------------------------------------------------------------------

10. This Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersedes all prior written and oral
agreements and understandings with respect to such subject matter. The parties
agree and acknowledge that BUI is an intended third party beneficiary of this
Agreement and is entitled to enforce the terms of this Agreement as though it is
an original party hereto. Neither this Agreement nor any of the terms hereof may
be amended, supplemented, waived or modified orally, but only by an instrument
in writing signed by the party against which the enforcement of the amendment,
supplement, waiver or modification is sought and approved in writing by BUI. No
failure or delay by any party hereto in exercising any power or right under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.

 

11. This Agreement shall inure to the benefit of and be binding upon the patties
hereto and their respective assignees and/or successors in interest.

 

12. In the event either patty (or BUI) institutes any action or proceeding to
enforce tiny terms or provisions of this Agreement or to secure any relief
resulting from an alleged breach of or default under this Agreement, the
prevailing party in such action or proceeding shall be entitled to recover from
the non-prevailing party all of its costs and expenses incurred in connection
therewith, including reasonable attorneys’ and experts’ fees.

 

13. This Agreement may be executed by the parties in separate counterparts, each
of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same agreement.

 

14. This Agreement shall be governed by the laws of the state of Utah.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above set forth.

 

The Ion Group, L.C.

By:

 

/s/ Michael L. Shelton

--------------------------------------------------------------------------------

   

Michael L. Shelton, Member

MyACD Inc.

By:

 

/s/ Michael L. Shelton

--------------------------------------------------------------------------------

   

Michael L. Shelton, President

 

4